Citation Nr: 1226361	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  10-01 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel 


INTRODUCTION

The Veteran had active military service from June 1963 to June 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Louis, Missouri, wherein the RO, in pertinent part, denied service connection for tinnitus.  The Veteran subsequently filed a timely appeal.              

In the July 2009 rating action, the RO also granted service connection for posttraumatic stress disorder (PTSD) and assigned a 30 percent disability rating, effective from May 29, 2008.  The Veteran subsequently filed a notice of disagreement.  In an April 2010 rating action, the RO increased the disability rating for the service-connected PTSD from 30 percent to 50 percent disabling, effective from February 16, 2010.  In a statement from the Veteran's representative, Veterans of Foreign Wars (VFW), dated in June 2010, they stated that the Veteran was satisfied with the 50 percent rating and that he had no disagreement with the effective date of the 50 percent evaluation.  Thus, the issue of entitlement to an increased rating for PTSD is not before the Board for appellate consideration.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence. 


FINDING OF FACT

The relevant competent evidence is in relative equipoise as to whether the Veteran' s tinnitus began during active service.


CONCLUSION OF LAW

With application of the doctrine of reasonable doubt, tinnitus was incurred during active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2011).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2011).

In order to prevail on the issue of service connection, there must be competent and credible evidence of three things: (1) a current disability; (2) evidence, or in certain circumstances, lay testimony, of an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under the benefit-of-the-doubt rule embodied in 38 U.S.C.A. § 5107(b), in order for a claimant to prevail, there need not be a preponderance of the evidence in the veteran's favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1994).

In this case, the Veteran maintains that during service, he was stationed in Vietnam where he was exposed to noise from mortar attacks.  He contends that due to his in-service acoustic trauma, he developed tinnitus.   According to the Veteran, after his discharge, he continued to experience tinnitus.       

The Veteran's service records confirm that he served in Vietnam.  Specifically, the records show that he was stationed at Dong Ha when it came under mortar, rocket, and artillery attacks.  Thus, the Board finds that the Veteran's statements in regard to his noise exposure are credible and consistent with military service.  See 38 U.S.C.A. § 1154(a)(West 2002). 

In addition, the evidence indicates that the Veteran first noticed tinnitus during his period of service and had complaints since that time, thus indicating a continuity of symptomatology ( see 38 C.F.R. § 3.303(b)).  The Board finds that the Veteran's statements regarding when he noticed ringing in his ears and that such episodes have been recurrent ever since are credible and that he is competent to state that he has had such a symptom.  Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  In this regard, the Veteran is considered competent to report what comes to him through his senses, to include ringing in his ears.  See Charles v. Principi, 16 Vet. App. 370, 374 (2992) ("ringing in the ears is capable of lay observation").

The Veteran's service treatment records, including the May 1967 separation examination report, are negative for any complaints or findings of tinnitus.  

In May 2008, the Veteran filed a claim of entitlement to service connection for tinnitus.  

In May 2009, the Veteran underwent a VA audiological evaluation.  At that time, he stated that he initially experienced tinnitus while he was in the military.  Following the audiological evaluation, the examiner opined that the Veteran's tinnitus was not caused by or a result of military-related acoustic trauma.  The examiner stated that a review of the Veteran's service treatment records showed that all hearing tests showed normal hearing with no evidence of tinnitus.  Thus, this opinion opposes the Veteran's claim.  

However, in August 2010, the Veteran submitted a private medical statement from J.D., MS CCC-A, a clinical audiologist, that supported his claim.  In the August 2010 statement, Ms. D. stated that the Veteran recently underwent an audiological evaluation.  Ms. D. indicated that according to the Veteran, he had noise exposure while serving in the military.  The Veteran noted that he developed tinnitus during service and continued to experience tinnitus after his discharge.  He reported no post-military noise exposure.  Ms. D. stated that she had reviewed the Veteran's entrance and exit examination reports and the May 2009 VA examination report.  Ms. D. opined that the Veteran's tinnitus is more likely than not related to his in-service acoustic trauma.  According to Ms. D., she based her opinion on the onset of the Veteran's tinnitus and his case history.     

In light of the above, the Board finds that the evidence is at least in relative equipoise as to whether there is a causal link between a current diagnosis of tinnitus and in-service acoustic trauma.  Under these circumstances, the Board finds that the evidence is at least in equipoise as to whether the Veteran's tinnitus is causally linked to service.  With application of the doctrine of reasonable doubt, service connection for tinnitus is warranted.  38 U.S.C.A. § 1110, 1113, 1154(b), 5107(b); 38 C.F.R.  §§ 3.102, 3.303.


ORDER

Entitlement to service connection for tinnitus is granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


